COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Marquesha Williams v. 16303 Imperial LLC

Appellate case number:   01-19-00914-CV

Trial court case number: 1143136

Trial court:             County Civil Court at Law No. 1 of Harris County

       On December 10, 2019, this Court granted appellant’s motion to stay and requested a
response from appellee. Appellee filed a response on December 19, 2019.
       After consideration of the response, the Court withdraws the grant of appellant’s motion
and withdraws the order staying the eviction. The motion to stay is denied.
       It is so ORDERED.

Judge’s signature: /s/ Justice Richard Hightower
                   Acting individually  Acting for the Court


Date: January 3, 2020